DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein the centering pad is not positionable on the enclosure and the pedestal when the base is in the unlocked position” as recited in claims 1 and 17 was not described in the original claims, figures or specification.  Rather, paragraph [0059] of Applicant’s specification explains the centering pad may be positioned after the enclosure is positioned in an operative location or prior to positioned of the enclosure on the blender base; and paragraph [0064] of Applicant’s specification explains the centering pad may be positioned before or after the cover is attached to the pedestal with only one embodiment 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a body portion”.  It is unclear whether “a body portion” of claim 9 is the same or different as the “a body portion” as recited in claim 1, line 7.
Claim 9 recites the limitation “a base portion”.  It is unclear whether “a base portion” of claim 9 is the same or different as the “a base” as recited in claim 1, line 7.
Claim 11 describes the body comprising a first side, a second side and a top surface; however, the specification and figures only describe the body as having a first side (reference #720) and a second side (reference #740) with figure 10 showing reference #720 (the first side) appear to be pointing to the top surface of the body.  As such, it is unclear what is meant to be the top surface and whether it is different than the first side.  Claims 12-16 and 22 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 11.
Claim 11 recites the limitations “at least one protrusion extending from the first side; a plurality of protrusions extending from the top surface”.  It is unclear whether the at least one protrusion is part of the plurality of protrusions; and as explained above, since it is unclear whether the first side is the same or different as the top surface, it is further unclear whether the at least one protrusion extending from the first side is the same or different as the plurality of protrusions extending from the top surface.  Claims 12-16 and 22 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 11.
Claim 14 recites the limitation “the protrusion” in line 1.  It is unclear whether the protrusion is referring to the at least one protrusion of claim 11, the plurality of protrusions of claim 11 or a different protrusion.
Claim 15 recites the limitation “the protrusion” in line 1.  It is unclear whether the protrusion is referring to the at least one protrusion of claim 11, the plurality of protrusions of claim 11 or a different protrusion. 
Claim 22 recites the limitation “the protrusion” in line 1.  It is unclear whether the protrusion is referring to the at least one protrusion of claim 11, the plurality of protrusions of claim 11 or a different protrusion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (U.S. Patent Pub. No. 2018/0014696). 
Regarding claim 11, Williams discloses a centering pad for a blender assembly (figures 2 and 4, reference #20), the centering pad comprising:
a body comprising a first side,  a second side and a top surface (figures 2 and 4, reference #20, with first side being top shown in figure 2 and numeral 20 pointing to top surface of first side and second side being bottom underneath; see marked up figures 2 and 4);
at least one flange extending from the second side (see marked up figures 2 and 4);
at least one protrusion extending from the first side (see marked up figures 2 and 4);
a plurality of protrusions extending from the top surface (see marked up figures 2 and 4)
at least one wall extending from the first side about at least a portion of a peripheral edge of the firs side, wherein the at least one wall is separated a distance away from the at least one protrusion, and wherein the at least one wall operatively directs a flow of material (see marked up figures 2 and 4; vertical angled periphery side of reference #20 capable to direct flow of material).

    PNG
    media_image1.png
    750
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    774
    928
    media_image2.png
    Greyscale

Regarding claim 12, Williams discloses wherein the body further comprises an aperture that operatively receives a blade assembly (see marked up figures 2 and 4).
Regarding claim 13, Williams discloses wherein the centering pad further comprises a foot extending from the body (see marked up figures 2 and 4).
Regarding claim 14, Williams discloses wherein the protrusion further comprises a recess that opens onto the second side of the centering pad (see marked up figures 2 and 4).
Regarding claim 15, Williams discloses wherein the recess operatively engages with a pedestal (see marked up figures 2 and 4) and the protrusion operatively engages with a container ([0017]).
Regarding claim 16, Williams discloses further comprising at least one of a magnet, a chemical adhesive, or a fastener operatively attachable with the body (figure 2, ridges and grooves along walls of reference #20 considered a fastener).
Regarding claim 22, Williams discloses wherein the distance between the at least one wall and the at least one protrusion is operatively configured to receive a container (see marked up figures 2 and 4; [0017])
Claims 11-16 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryor, Jr. et al. (U.S. Patent No. 8,042,990).

    PNG
    media_image3.png
    866
    1266
    media_image3.png
    Greyscale

Regarding claim 11, Pryor, Jr. et al. discloses a centering pad for a blender assembly (figures 1, 2, 4 and 5, reference #38), the centering pad comprising:

at least one flange extending from the second side (see marked up figure 5);
at least one protrusion extending from the first side (reference #38a; see marked up figure 5);
a plurality of protrusions extending from the top surface (multiple reference #38a extending from top surface)
at least one wall extending from the first side about at least a portion of a peripheral edge of the firs side, wherein the at least one wall  is separated a distance away from the at least one protrusion, and wherein the at least one wall operatively directs a flow of material (figure 2, see where numeral 38 is pointing; see marked up figure 5; vertical angled periphery side of reference #38 capable to direct flow of material).
Regarding claim 12, Pryor, Jr. et al. discloses wherein the body further comprises an aperture that operatively receives a blade assembly (reference #38b).
Regarding claim 13, Pryor, Jr. et al. discloses wherein the centering pad further comprises a foot extending from the body (see marked up figure 5).
Regarding claim 14, Pryor, Jr. et al. discloses wherein the protrusion further comprises a recess that opens onto the second side of the centering pad (see figure 5, recess in reference #38a where reference #22 is inserted).
Regarding claim 15, Pryor, Jr. et al. discloses wherein the recess operatively engages with a pedestal (figure 5, reference #22 part of pedestal 12a) and the protrusion operatively engages with a container (figure 5, reference #38a engages with reference #18/20).
Regarding claim 16, Pryor, Jr. et al. discloses further comprising at least one of a magnet, a chemical adhesive, or a fastener operatively attachable with the body (figure 4, reference #36 (magnet actuator) in contact with body of reference #38).
Regarding claim 22, Pryor, Jr. et al. discloses wherein the distance between the at least one wall and the at least one protrusion is operatively configured to receive a container (see figure 2, gap between outside edge of reference #38a and wall where numeral 38 is pointing and that’s where wall of reference #22 is located as see by figure 5).
Claim(s) 1, 3-17, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuart et al. (U.S. Patent Pub. No. 2005/0152215).
Regarding claim 1, Stuart et al. discloses a blender assembly (title; figure 7B) comprising:
a blender base (figure 7B, reference #46) comprising a motor (figure 7B, see parts below reference #46; [0027]);
a pedestal extending from the blender base (figure 7B, reference #45 and parts between reference #45 and );
an enclosure operatively attached to the blender base (reference #10; [0025];
a centering pad operatively positioned to contact the pedestal and the enclosure when the enclosure is operatively attached to the blender base (figure 7B, reference #48; [0025]), 
wherein the enclosure comprises a body portion (figures 1 and 2, 14, 16, 18, 32, 34 and 36 (all side walls of reference #10)) and a base wherein the base is configured to engage the pedestal (reference #22; [0025]), wherein the base is positionable in a locked position and an unlocked position to selectively secure the enclosure to the pedestal (reference #50, 52 and 54 locks base to pedestal in locked position as explained in paragraph [0025] or alternatively, unscrewed and released), 
and wherein at least a portion of the centering pad is disposed between at least one groove defined by the pedestal and the enclosure when the base is in the locked position (walls of reference 
Regarding claim 3, Stuart et al. discloses wherein the base of the enclosure includes an aperture that defines an opening to receive the pedestal, and wherein the at least one groove is defined between the opening and the pedestal (reference #22 is C shaped meaning defines an opening with the groove being the recess defined by reference #45 that is between the opening and the pedestal; [0025]).
Regarding claim 4, Stuart et al. discloses wherein the at least a portion of the centering pad comprises at least one flange extending from a body of the centering pad, wherein the at least one flange is operatively disposed within the at least one groove (figure 7B, reference #43 cut out creates flange at bottom disposed in groove; [0025]).
Regarding claim 5, Stuart et al. discloses wherein the centering pad further comprises at least one protrusion extending from the body portion in a direction opposed to the at least one flange (figure 7B, vertical portions at top of reference #48).
Regarding claim 6, Stuart et al. discloses wherein the at least one flange comprises an elastomeric material that operatively biases the enclosure to a locked position ([0025] rubber).
Regarding claim 7, Stuart et al. discloses wherein the centering pad further comprises a body and at least one wall extending from the body, wherein the at least one wall operatively directs a flow of material (figure 7B, sides/walls of reference #48 capable to direct flow of material).
Regarding claim 8, Stuart et al. discloses wherein the at least one wall operatively directs the flow of material away from the at least one groove (figure 7B, sides/walls of reference #48 capable to direct flow of material outward away from groove).
Regarding claim 9, Stuart et al. discloses wherein the enclosure comprises a body portion (figures 1 and 2, 14, 16, 18), a base portion (reference #22), and a cover portion (reference #30), and wherein the at least one wall operatively directs the flow of material away from the body portion (figure 7B, sides/walls of reference #48 capable to direct flow of material outward away from body portion).
Regarding claim 10, Stuart et al. discloses wherein the centering pad comprises an elastomeric material ([0025] rubber).
 Regarding claim 11, Stuart et al. discloses a centering pad for a blender assembly (figure 7B) comprising:
a body comprising a first side (top of reference #48), a second side (bottom of reference #48) and a top surface (top wall/surface of reference #48)
at least one flange extending from the second side (bottom of reference #48, reference #43 is a cutout that creates a flange extending from bottom);
at least one protrusion extending from the first side (vertical projections at top, first side of reference #48);
a plurality of protrusions extending from the top surface (multiple vertical projections at top surface of first side of reference #48);
at least one wall extending from the first side about at least a portion of a peripheral edge of the first side, wherein the at least one wall is separated a distance away from the at least one protrusion, and wherein the at least one wall operatively directs a flow of material (side vertical wall/surface of reference #48, capable to direct a flow of material).
Regarding claim 12, Stuart et al. discloses wherein the body further comprises an aperture that operatively receives a blade assembly (figure 7B, reference #56).
Regarding claim 13, Stuart et al. discloses wherein the centering pad further comprises a foot portion extending from the body (figure 7B, see thin wall extending from reference #48, near where numeral 48 is pointing).
Regarding claim 14, Stuart et al. discloses wherein the protrusion further comprises a recess that opens onto the second side of the centering pad (figure 7B, protrusions have a recess so that fits upon protrusions from structure below).
Regarding claim 15, Stuart et al. discloses wherein the recess operatively engages with a pedestal (see figure 7B, recess of protrusions engage with protrusions of pedestal below; [0025]) and the protrusion operatively engages with a container (figure 8A; [0025]).
Regarding claim 16, Stuart et al. discloses further comprising at least one of a magnet, a chemical adhesive, or a fastener operatively attachable with the body (reference #48, surfaces used for fastening to pedestal and enclosure and jar; [0025]).
Regarding claim 17, Stuart et al. discloses a blender assembly (title; figure 7B) comprising:
a blender base (figure 7B, reference #46) comprising a housing (figure 7B, where numeral 46 is pointing) that house a motor (figure 7B, see parts below reference #46; [0027]);
a pedestal disposed on the housing (figure 7B, reference #45);
an enclosure (reference #10) comprising a body portion (figures 1 and 2, 14, 16, 18, 32, 34 and 36 (all side walls of reference #10)) and a base operatively attached to the blender base (reference #22; [0025]), wherein the base is positionable in a locked position and an unlocked position to selectively secure the enclosure to the pedestal (reference #50, 52 and 54 locks base to pedestal in locked position as explained in paragraph [0025] or alternatively, unscrewed and released),
a centering pad operatively positionable on at least a portion of the pedestal and the base of the enclosure when the base is in the locked position (figure 7B, reference #48; [0025]), wherein the centering pad is not positionable on the at least a portion of the pedestal and the base of the enclosure 
wherein the centering pad comprises at least one projection extending away from the blender base (periphery vertical walls of reference #48), and 
a container operatively positioned on the centering pad such that the at least one protrusions are engaged within the container to prevent the container from rotation (figure 8A; [0025]).
Regarding claim 21, Stuart et al. discloses wherein at least a portion of the centering pad is disposed between at least one groove defined by the pedestal and the enclosure when the base is in the locked position (walls of reference #22 and 45 have a recess or groove that permits reference #48 to be disposed in; [0025]).
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. Applicant argues Pryor fails to disclose both a plurality of protrusions extending from a top surface and at least one wall extending from the first side about at least a portion of a peripheral edge of the first side wherein the at least one wall is separated a distance away from the protrusion as recited in claim 11 because reference #38A in Pryor cannot be both the protrusions and the wall.  Examiner finds this argument unpersuasive.  Reference #38A is the protrusion, but reference #38A is never referred to as the wall.  The wall is the vertical side of reference #38 where numeral 38 is pointing in figure 2 which is clearly separated a distance away from the protrusions.
Applicant argues Stuart fails to disclose the ajar-pad 48 is not positionable on the at least a portion of the pedestal and base of the enclosure when the base is in an unlocked position.  Examiner finds this argument unpersuasive.  As explained above, and described in paragraph [0025] of the reference, the center pad 48 covers the base 22 of the enclosure only when the enclosure is locked, and 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774